--------------------------------------------------------------------------------

 


Exhibit 10.23




KEYBANK NATIONAL ASSOCIATION
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia 30328


As of May 8, 2006


Hartman REIT Operating Partnership, L.P.
and Hartman REIT Operating Partnership III, L.P.
1450 West Sam Houston Parkway North
Suite 100
Houston, Texas 77043
Attn: Terry Henderson


 

Re:
Waiver and Amendment No. 1
Hartman REIT Operating Partnership, L.P. and Hartman
REIT Operating Partnership III, L.P. Revolving Credit Facility





Dear Terry:


Reference is made to that certain Revolving Credit Agreement with respect to the
financing of up to $50,000,000 (as from time to time amended and in effect, the
“Loan Agreement”), dated as of March 11, 2005, among KeyBank National
Association (“KeyBank” or the “Agent”) and certain other financial institutions
acting as lenders thereunder (the “Lenders”) in connection with the revolving
credit facilities provided to Hartman REIT Operating Partnership, L.P. and
Hartman REIT Operating Partnership III LP (together, the “Borrower”).
Capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.


You have informed us that the Borrower has failed to comply with and observe the
covenants contained in Section 9.6 of the Loan Agreement with respect to
Distributions for the annual rolling four-quarter period ending December 31,
2005 (the “Distributions Default”), which such failure constitutes an “Event of
Default” under Section 14.1(c) of the Loan Agreement.



 

--------------------------------------------------------------------------------



You have requested on behalf of the Borrower that the Lenders waive the
foregoing Distributions Default under the Loan Agreement and reset the
Distributions test under the Loan Agreement through the period ending December
31, 2006. This Waiver and Amendment No. 1 will confirm that the Agent and the
Lenders are willing to waive the Distributions Default and, effective for any
Distributions test under Section 9.6 for the fiscal quarters ending on or after
March 31, 2006 through December 31, 2006, the annual Distributions limitation
shall be as follows: (i) for the rolling four quarter periods ending on March
31, 2006 and June 30, 2006, declared Distributions shall not exceed 107% of
“funds from operations”; (ii) for the rolling four quarter period ending on
September 30, 2006, declared Distributions shall not exceed 104% of “funds from
operations”; and (iii) for the rolling four quarter period ending on December
31, 2006, declared Distributions shall not exceed 100% of “funds from
operations”. Thereafter, commencing with the rolling four quarter period ending
March 31, 2007, the declared Distributions shall not exceed 95% of “funds from
operations”, in accordance with the Loan Agreement.


This is a one-time waiver only, and does not constitute a waiver of (i) any
breach of the Loan Agreement other than the initial Distributions Default, or
(ii) any of the Agent’s or Lenders’ rights and remedies with respect to such
other or subsequent Defaults or Events of Default. Other than as expressly set
forth above, the Loan Agreement remains unmodified and in full force and effect.


This Waiver and Amendment No. 1 shall be a Loan Document and any breach by the
Borrower of the terms set forth herein shall be an immediate Event of Default
under Section 14.1(c) thereof. This Waiver and Amendment No. 1 shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to any provisions relating to conflicts of
laws.




[Signature Page(s) Attached]

-2-

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please execute and return to the
Agent a copy of this Waiver and Amendment No. 1. This Waiver and Amendment No. 1
supersedes all of our prior letters and communications to you, if any, regarding
the subject matter hereof.



 
Sincerely,
     
KEYBANK NATIONAL ASSOCIATION,
 
as AGENT
         
By:  /s/ Meredith Hall
 
Meredith Hall
 
Title:  Vice President
   



Agreed and accepted:






HARTMAN REIT OPERATING PARTNERSHIP, L.P.
 
By:  Hartman Commercial Properties REIT,
its sole general partner
 
By:  /s/ Allen R. Hartman 
Allen R. Hartman, President
 





HARTMAN REIT OPERATING PARTNERSHIP III LP
 
By:      Hartman REIT Operating Partnership III GP LLC, a Texas limited
liability
           company, its sole general partner
By:      Hartman REIT Operating Partnership, L.P., a
                           Delaware limited partnership, its sole member
 
                        By:     Hartman Commercial Properties REIT, a
                                  Maryland real estate investment trust, its
sole general
                                  partner
 
                                By:   /s/ Allen R. Hartman 
  Allen R. Hartman, President
 


 
 
 
 
-3-